           Case 1:19-cr-00808-VEC Document 159
                                           158 Filed 01/13/21 Page 1 of 2
                                                                             USDC SDNY
                                                                             DOCUMENT

MEMO ENDORSED                                Law Offices of
                                     Donald J. Yannella
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
                                                                             DATE FILED: 1/13/2021
                                        A Professional Corporation
                                 Email: nynjcrimlawyer@gmail.com
                                        Tel: (212) 226-2883
                                        Fax: (646) 430-8379

  70 Grand Avenue, Suite 100                                                233 Broadway, Suite 2370
  River Edge, NJ 07661                                                          New York, NY 10279
                                                                                (Preferred mailing address)




                                                                 January 13, 2021

  Hon. Valerie E. Caproni
  United State District Judge
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

         Re:     United States v. Salifou Conde
                 19 Cr. 808 (VEC)

  Hon. Valerie E. Caproni:

           I am counsel for Salifou Conde, who respectfully requests temporary modification of the
  conditions of pretrial release to permit travel in Guinea, West Africa. His proposed dates of
  travel are to leave on January 30, 2021, and return on February 20, 2021. The purpose of the trip
  is to visit his mother, who resides in Guinea. I provided the address at which Mr. Conde
  proposes to stay to the United States Attorney’s Office and to Pretrial Services.

          This Court permitted temporary modification of Mr. Conde’s travel restrictions on one
  prior occasion. Between March 7, 2020 and March 17, 2020, Mr. Conde was permitted to travel
  to Guinea, West Africa, to visit his dying father. (Dkt. 70, p. 4-8). During oral argument on that
  application, the Court noted that Mr. Conde is released on a $100,000 personal recognizance
  bond signed by three family members, including his wife who lives with him in the United
  States. Mr. Conde is a United States citizen, and he also has a passport for Guinea. For that trip,
  Mr. Conde was required to surrender to Pretrial Services the United States passports of his two
  children, as a precondition to the Government releasing his passport to him. Within 48 hours of
  his return, Mr. Conde was required to surrender his passport to Pretrial Services. Mr. Conde
  proved that he was trustworthy to return to court by fully complying with the Court’s order
  during that trip.
        Case 1:19-cr-00808-VEC Document 159
                                        158 Filed 01/13/21 Page 2 of 2




       Assistant United States Attorney Kedar Bhatia informs me that he objects to this
application. United States Pretrial Services Officer Kristen McKeown, who supervises Mr.
Conde in the District of New Jersey, informs me that she has no objection.



                                           Sincerely,

                                           /s/

                                           Donald J. Yannella, Esq.


c.     AUSA Kedar Bhatia
       Pretrial Services Officer Kristen McKeown



                                                    Application DENIED.

                                                    SO ORDERED.




                                                    HON. VALERIE CAPRONI
                                                    UNITED STATES DISTRICT JUDGE


                                                                                      1/13/2021
